Citation Nr: 1045902	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO. 08-38 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1. Entitlement to an increased initial rating for service-
connected diabetes mellitus in excess of 20 percent from March 
18, 2003, to June 6, 2006, and in excess of 40 percent from June 
7, 2006, to the present.

2. Entitlement to service connection for hypertension, including 
as secondary to service-connected diabetes mellitus.

3. Entitlement to service connection for a cardiac condition, 
claimed as myocardial ischemia, including as secondary to 
service-connected diabetes mellitus.

4. Entitlement to a total disability rating based upon individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to March 1970.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from October 2004 and November 2006 rating decisions by 
the Washington, DC, and Huntington, West Virginia, Regional 
Office (RO) of the Department of Veterans Affairs (VA). 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for hypertension, 
including as secondary to service-connected diabetes mellitus; 
entitlement to service connection for a cardiac condition, 
claimed as myocardial ischemia, including as secondary to 
service-connected diabetes mellitus; and entitlement to TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.





FINDINGS OF FACT

1. Prior to August 25, 2006, competent medical evidence shows 
that the Veteran was hospitalized on one occasion, had been 
placed on insulin by injection, but did not experience episode of 
ketoacidosis or hypoglycemic reactions that required at least 
three hospitalizations per year and there is no evidence of 
weekly visits to a diabetic health care provider.  

2.  Since August 24, 2006, competent medical evidence reveals 
that the Veteran requires frequent inpatient care to manage his 
diabetes, and requires multiple daily doses of insulin, has a 
restricted diet, has consistently shown an increasing limitation 
in his ability to perform activities, such as walking and 
exercising, as well as hypoglycemic reactions that require 
hospitalization, weight loss, loss of stamina and fatigue.


CONCLUSION OF LAW

The criteria for a 60 percent initial evaluation for diabetes 
mellitus, effective March 18, 2003, through August 24, 2006, and 
a 100 percent rating for diabetes mellitus since August 25, 2006, 
are met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.7, 
4.119, Diagnostic Code 7913 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking an increase in the rating assigned for the 
initial grant of service connection for diabetes mellitus. 
Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which sets forth separate 
rating codes for various disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4. Evidence to be considered in the appeal of an 
initial rating is not limited to that reflecting the then current 
severity of the disorder. Fenderson v. West, 12 Vet. App. 119 
(1999). A disability must be considered in the context of the 
whole recorded history. Consistent with the facts found, the 
ratings may be higher or lower for different segments of the 
time, i.e., the ratings may be "staged." Id. In addition, where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned. 
See 38 C.F.R. § 4.7.

In determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether the preponderance of the evidence is against the 
claim, in which case the claim is denied. 38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

By a rating decision issued in October 2004, the RO granted 
service connection for diabetes mellitus, type II, and assigned 
an initial 20 percent disability evaluation, effective March 18, 
2004. The Veteran submitted a timely Notice of Disagreement with 
this initial rating in February 2005. The RO later, by way of the 
November 2006 rating decision, continued the 20 percent initial 
rating, but assigned an earlier effective date of March 18, 2003, 
and increased the rating to 40 percent, effective June 7, 2006. 
The Veteran indicated his disagreement with this decision in 
September 2007. Thus, although the RO erroneously discussed the 
Veteran's claim as though only the 40 percent rating were at 
issue, the question at hand is whether an increase is warranted 
for any time since the initial grant of service connection. 

The Veteran's diabetes is rated under 38 C.F.R. § 4.119, 
Diagnostic Code (DC) 7913, which provides that diabetes mellitus 
manageable by restricted diet warrants a 10 percent evaluation. 
Diabetes mellitus requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet warrants a 20 percent 
evaluation. Diabetes mellitus requiring insulin, restricted diet, 
and regulation of activities warrants a 40 percent evaluation. 
Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations per 
year or twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated warrants a 60 percent evaluation. Diabetes mellitus 
warrants a 100 percent evaluation if the claimant requires more 
than one daily injection of insulin, restricted diet, and 
regulation of activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three hospitalizations 
per year or weekly visits to a diabetic care provider, plus 
either progressive loss of weight and strength or complications 
that would be compensable if separately evaluated. 38 C.F.R. § 
4.119, Diagnostic Code 7913.
Throughout the course of this appeal, the evidence shows that the 
Veteran's service-connected diabetes mellitus is very serious in 
nature. In July 2003, VA medical records from the Martinsburg 
VAMC show that the Veteran was admitted into the health 
maintenance program. He was treated on an inpatient basis for 
issues related to his diabetes, to include high glucose levels, 
hypertension, left leg pain, as well as vision problems. He was 
hospitalized from July 1, 2003, to September 30, 2003, had been 
referred by a Health Maintenance program.

By the time of his May 2005 VA examination, the Veteran was on a 
dietary caloric restriction diet and was encouraged to exercise.  
He had been placed on insulin by that time, (Glargine, 35 units 
at bedtime (injected) and Metformin 1000 mg tablets twice a day), 
and in the prior three months he had lost 18 to 20 pounds. He had 
numbness and tingling in his toes and urinary frequency by this 
time as well.

By the August 2006 examination, the Veteran was on insulin 
(injected Novolin) at the rate of three doses per day.  It was 
noted that he had been hospitalized in 2000, and 2003.  It was 
specifically reported that he had experienced hypoglycemic 
reactions or ketoacidosis that required hospitalization less than 
one time per year, and a doctor's visits were required once per 
month. He was noted that due to decreased stamina, generalized 
fatigue, and loss of strength, he was restricted in his ability 
to perform strenuous activities.

By February 2008, VA outpatient records report that the Veteran's 
insulin was required four times per day. He remained on a 
restricted diet and was again limited in the amount of exercise 
he could perform due to his physical condition. He was also 
hospitalized just prior to this treatment for symptoms associated 
with a stroke. His condition in February 2008 was described as 
"poorly controlled."  Several months later, in October 2008, 
the Veteran was hospitalized for several days due to a 
hypoglycemic episode. His medications were adjusted at that time, 
and November 2008 and May 2009 medication listings show insulin 
prescribed four times per day. By December 2009, the Veteran was 
again admitted to a VA health maintenance program. At the time of 
his admission, he was noted as having no glucometer or 
medications, with worsening claudication pain on walking, mild 
right sided weakness, and vision problems. At the time of his 
December 2010 Board Central Office hearing, the Veteran was 
hospitalized in this health maintenance program. He reported 
taking insulin four times per day at this time, and he needed 
inpatient care to control his diabetes. He also related in his 
testimony that he has trouble sleeping, lung disease, dizziness, 
and other symptoms that require this inpatient care for control. 
See hearing transcript at page 24. 

It appears to the Board that the Veteran has been under-rated for 
his service-connected diabetes throughout the course of this 
appeal. Since the time of his original request for service 
connection, medical records show a periodic need for inpatient 
care to manage his disability. He has required multiple daily 
doses of insulin for some time, has always required a restricted 
diet, and has consistently shown an increasing limitation in his 
ability to perform activities, such as walking and exercising. VA 
examinations, outpatient records, and VA inpatient records show 
episodes of ketoacidosis or hypoglycemic reactions that require 
hospitalization. Weight loss is also apparent from the record, as 
is loss of stamina and fatigue. Under the circumstances presented 
herein, the Board finds that staged ratings are appropriate.  See 
Fenderson v. West, 12 Vet. App. 119 (1999). 

As noted above, diabetes mellitus requiring insulin, restricted 
diet, and regulation of activities warrants a 40 percent 
evaluation.  Diabetes mellitus requiring insulin, restricted 
diet, and regulation of activities with episodes of ketoacidosis 
or hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if separately 
evaluated warrants a 60 percent evaluation.

From July 2003 through the VA examination in August 2006, it was 
noted that the Veteran was seen by the Health Maintenance Program 
on a regular basis.  He was treated on an inpatient basis for 
issues related to his diabetes, to include high glucose levels, 
hypertension, left leg pain, as well as vision problems. He was 
hospitalized on one occasion in 2003.  Information in the May 
2005 VA examination, shows that the Veteran continued treatment 
for diabetes, as he was on a dietary caloric restriction and was 
taking more insulin, had numbness and tingling in his toes and 
urinary frequency by this time as well.  In August 2006, doctor's 
visits were required once per month. It was noted that due to 
decreased stamina, generalized fatigue, and loss of strength, he 
was restricted in his ability to perform strenuous activities.  
Based upon this evidence, and in consideration of 38 C.F.R. § 4.7 
which requires that the higher evaluation be assigned if the 
disability picture more nearly approximated the criteria for the 
higher evaluation, the Board determines that a 60 percent rating 
is more appropriate from May 18, 2003, to June 7, 2006. Upon 
hospitalization in 2003, the Veteran's diabetes fit most of the 
requirements for a 60 percent rating.  He saw either a doctor or 
a Health Maintenance Group at least monthly, and took insulin by 
injection.  He also had other complications that would not have 
been rated as compensable if separately evaluated, such as 
decreased stamina, generalized fatigue, and loss of strength.  
The criteria for a 100 percent evaluation were not met during 
that time.  He had not experienced episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three hospitalizations 
per year, and there is no evidence of weekly visits to a diabetic 
care provider.  

When next seen by VA, it is clear that the Veteran's situation 
had worsened.  In February 2008, his condition was described as 
poorly controlled.  He was injecting insulin 4 times each day.  
His hospitalizations were becoming more frequent, and for longer 
periods of time.  The Board acknowledges that he was hospitalized 
for other disabilities; however, a large component of his 
treatment addressed his diabetes.  While every single element 
required for a 100 percent disability rating is not present at 
all times, the Veteran's disability picture most closely 
approximates that for a 100 percent disability rating for the 
service-connected diabetes mellitus. As such, a 100 percent 
rating is warranted under DC 7913 from the initial effective date 
for service connection, August 25, 2006, forward.  As the 
Veteran's diabetes was so advanced upon hospitalization in 2008, 
the application of the benefit of the doubt requires that the 100 
percent rating start from August 25, 2006.  

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Board finds that the content requirements of a duty to assist 
notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  Letters from the RO dated in May 2004, March 
2006, August 2006, September 2008, and February 2009 provided the 
Veteran with an explanation of the type of evidence necessary to 
substantiate his claim, an explanation of what evidence was to be 
provided by him and what evidence the VA would attempt to obtain 
on his behalf, as well as information concerning the evaluation 
and effective date that could be assigned should his claim be 
granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  VA has no outstanding duty to inform the Veteran that 
any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  His post service 
treatment records have been obtained.  He has been afforded a 
personal hearing before the Board and has undergone two VA 
examinations.  The Board does not have notice of any additional 
relevant evidence which is available but has not been obtained.  
For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the Veteran's claim.  Therefore, no 
further assistance to the Veteran with the development of 
evidence is required.  


ORDER

A 60 percent initial evaluation for diabetes mellitus is granted, 
effective March 18, 2003, through June 8, 2006, and a 100 percent 
evaluation is effective from June 9, 2006, subject to law and 
regulations governing the effective date of an award of monetary 
compensation. 


REMAND

The Veteran is also seeking to establish service connection for 
several disabilities that he contends are due to his service 
connected diabetes, to include hypertension and a cardiac 
condition. Generally, entitlement to service connection for a 
particular disability requires evidence of the existence of a 
current disability and evidence that the disability resulted from 
a disease or injury incurred in or aggravated during service. 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010). 
See also Pond v. West, 12 Vet. App. 341, 346 (1999). Under 38 
C.F.R. § 3.310(a), service connection may also be granted on a 
secondary basis for a disability that is proximately due to a 
service-connected disability.

The Board notes that the RO did not obtain medical opinions as to 
the claimed secondary conditions. The most recent VA 
examinations, conducted in August 2006, confirmed the existence 
of hypertension, but the examiner notes that no opinion was 
requested. Because the nature and etiology of the claimed 
impairments that are secondary to the Veteran's diabetes have not 
yet been assessed, the Board deems a remand necessary so that VA 
can fully meet its duty to assist the Veteran. 38 C.F.R. 
§ 3.159(c)(4) (2010).

TDIU

When evidence of unemployability is submitted during the course 
of an appeal from an assigned disability rating, a claim for 
entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected disabilities 
(TDIU) will be considered "part and parcel" of the claim for 
benefits for the underlying disability. In such cases, a request 
for a TDIU is not a separate "claim" for benefits but, rather, is 
an attempt to obtain an appropriate disability rating, either as 
part of the initial adjudication of a claim or as part of a claim 
for increased compensation. Rice v. Shinseki, 22 Vet. App. 447, 
453-54 (2009). In this case, the fact that the Veteran is, by way 
of this decision, currently in receipt of a 100 percent 
disability rating for his diabetes mellitus raises the issue of 
whether he is unemployable due to this service connected 
disability. As result of the perception of there being no 
additional benefits available to the Veteran, it has been the 
past practice of VA to dismiss claim of TDIU as being moot. Much 
of this action was based on VA O.G.C. Prec. Op. No. 6-99, which 
addressed questions related to whether a claim for a TDIU may be 
considered when a schedular 100 percent rating is already in 
effect for one or more service-connected disabilities. However, 
in view of the issuance by the Court of its decision in Bradley 
v. Peake, 22 Vet. App. 280 (2008), which takes a position 
contrary to the one reached in the OGC precedent opinion, the 
General Counsel recently took action to withdraw the prior 
opinion. Although no additional disability compensation may be 
paid when a total schedular disability rating is already in 
effect, the Court's decision in Bradley recognizes that a 
separate award of TDIU predicated on a single disability may form 
the basis for an award of special monthly compensation (SMC), 
which is contrary to the holdings in VA O.G.C. Prec. Op. No. 6-
99. As such, entitlement to TDIU is considered in this case.

TDIU may be assigned where the schedular rating is less than 
total when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as the result of service-connected disabilities 
provided that, if there is one such disability, this disability 
shall be rated at 60 percent or more, and if there are two or 
more disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more. 38 C.F.R. § 
4.16(a) (2010). In addition to the foregoing, there must be 
evidence that the disabled person is unable to secure or follow a 
substantially gainful occupation. Id. Marginal employment is not 
considered substantially gainful employment. Id. 

The Veteran must be afforded a VA examination to determine 
whether his service-connected disabilities preclude him from 
performing substantially gainful employment. A VA examination in 
this regard has not yet been afforded to the Veteran. In the case 
of a disability compensation claim, VA's duty to assist includes 
providing a medical examination or obtaining a medical opinion 
when necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4). Here, a VA examination is 
necessary in order to provide a current assessment of the 
Veteran's employability.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). Expedited 
handling is requested.)

1. Afford the Veteran a VA examination to 
assess the residuals of the Veteran's 
service-connected diabetes, to include an 
opinion as to whether any currently diagnosed 
hypertension and/or cardiac condition are 
causally connected to his diabetes. 

The entire claims folder must be provided to 
the examiner in association with the 
examination. Following examination and all 
necessary testing, as well as a review of the 
record, the examiner should provide an 
opinion regarding the etiology of the 
Veteran's hypertension and his cardiac 
condition, if diagnosed, by addressing the 
following question: is it more likely than 
not (i.e., probability greater than 50 
percent)), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that the Veteran's hypertension and 
his cardiac condition, if diagnosed, were 
caused by his service-connected diabetes 
mellitus? 

The examiner should also, as appropriate, 
note any other disabilities which may be 
associated with the Veteran's diabetes, by 
rendering a diagnosis and drawing a 
conclusion as to whether it is as likely as 
not that the noted residual was caused by the 
diabetes.

With regard to employability, the examiner is 
to provide an opinion concerning the impact 
of the Veteran's service-connected 
disabilities on his ability to work at any 
occupation for which he may be otherwise 
qualified.

2. Readjudicate the Veteran's claims. If the 
benefits sought on appeal remain denied, the 
Veteran and his accredited representative 
should be issued a supplemental statement of 
the case (SSOC) and given a reasonable 
opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


